     Case: 1:20-cv-00820 Document #: 31 Filed: 02/18/20 Page 1 of 2 PageID #:636




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ESTÉE LAUDER COSMETICS LTD. and
MAKE-UP ART COSMETICS INC.,                            Case No. 20-cv-00820

               Plaintiffs,                             Judge Edmond E. Chang

v.                                                     Magistrate Judge Gabriel A. Fuentes

[REDACTED] and [REDACTED],

               Defendants.


            MEMORANDUM IN SUPPORT OF PLAINTIFFS’ EX PARTE
          MOTION TO EXTEND THE TEMPORARY RESTRAINING ORDER

       Pursuant to Rule 65(b)(2) of the Federal Rules of Civil Procedure and the Court’s

inherent power to effectuate its own orders, Plaintiffs Estée Lauder Cosmetics Ltd. and Make-Up

Art Cosmetics Inc. (together, “Plaintiffs”) seek to extend the Temporary Restraining Order

granted and entered by the Court on February 13, 2020 (the “TRO”) [29] by a period of fourteen

(14) days until March 12, 2020.

       On February 13, 2020, this Court entered the TRO against the Defendants identified on

Schedule A to the Amended Complaint. [29]. As of February 18, 2020, the third parties have

not completed effectuating the TRO. Declaration of Justin R. Gaudio at ¶ 2. Plaintiffs plan to

freeze financial accounts identified by the third parties. Id.

       Rule 65(b)(2) states that a temporary restraining order entered without notice may be

extended provided a party can show, prior to expiration of the order, good cause for such an

extension. Fed. R. Civ. P. 65(b)(2). Plaintiffs respectfully submit that there is good cause to

extend the TRO, since there is a high probability that the Defendants will continue to harm

Plaintiffs without the TRO in place. Specifically, Defendants will likely attempt to move any
    Case: 1:20-cv-00820 Document #: 31 Filed: 02/18/20 Page 2 of 2 PageID #:637




assets from their financial accounts to off-shore bank accounts. As discussed in Plaintiffs’

Memorandum in Support of their Ex Parte Motion for Entry of a Temporary Restraining Order,

and as found by the Court in granting the TRO, this possibility of harm is significant.

Accordingly, in the interest of justice, Plaintiffs submit that extension of the TRO is necessary.

In light of the above, Plaintiffs respectfully request that the TRO be extended for a period of

fourteen (14) days until March 12, 2020.

Dated this 18th day of February 2020.        Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Counsel for Plaintiffs Estée Lauder Cosmetics Ltd.
                                             and Make-Up Art Cosmetics Inc.




                                                2
